



logo.jpg [logo.jpg]
July 23, 2020


Via Email seschara@gmail.com & FedEx
Scott E. Schara
359 W Superior St.
Chicago, Il. 60654


Dear Scott:
On behalf of Forward Air Corporation (the “Company”), I am pleased to offer you
the position of Chief Commercial Officer. In your position as Chief Commercial
Officer, you will report to Tom Schmitt, Chairman, President, and Chief
Executive Officer. This offer of employment is conditioned on your satisfactory
completion of certain requirements, as more fully explained in this letter. Your
employment is subject to the terms and conditions set forth in this letter.
1.
Base Salary. Your starting base pay will be $500,000 annually, less applicable
taxes and withholdings, payable on such schedules as others in similar positions
are paid.



2.
Executive Annual Cash Incentive Plan. During your employment, you will be
eligible to participate in the Forward Air Annual Cash Incentive Plan (the “Cash
Incentive Plan”) with a target annual incentive of 75% of your base salary, less
applicable taxes, deductions, and withholdings. Target incentives do not
constitute a promise of payment. Payment of any incentive is at the sole
discretion of the Forward Air Corporation Board of Directors (the “Board”). Your
actual incentive plan payout will depend on Company financial performance and
management’s assessment of your individual performance. Please be aware that the
Company reserves the right to change or amend the terms of the Cash Incentive
Plan or any other of its incentive plans at any time or discontinue them in
their entirety as the Company determines in its sole and absolute discretion.



3.
Signing Bonus. You will receive a one-time cash signing bonus in the amount of
$153,000.00 as soon as practicable following the Start Date (as defined herein)
and in no event more than 30 days thereafter (the “Start Date Payment”). If your
employment is terminated by the Company for Cause (as “Cause” is defined in
Section 2.08 of the Amended and Restated Forward Air Corporation Executive
Severance and Change in Control Plan (the “Executive Severance Plan”)) or if you
terminate your employment voluntarily prior to the first anniversary of your
Start Date (as defined herein), you agree to repay the full amount of the Start
Date Payment within 30 days following your termination date.



4.
Executive Long Term Incentive Plan. As soon as practicable following your Start
Date, you will receive a one-time equity award in the form of restricted stock
with an aggregate dollar value on the date of grant of $220,000. The award will
be subject to the terms and conditions of the Forward Air Corporation 2016
Omnibus Incentive Compensation Plan (the “Omnibus Plan”) and an award agreement
and will vest pursuant to the terms of the Omnibus Plan and said award
agreement.



For each calendar year of employment, you will be eligible to receive an annual
equity award determined by the Board in its discretion. Currently, the target
value of said annual award for similarly





--------------------------------------------------------------------------------





situated executives is $220,000. Your incentive plan payout will depend on
Company financial performance and management’s assessment of your individual
performance. Your actual award and your eligibility for participation in the
Omnibus Plan are at the sole discretion of the Board. Please be aware that the
Company reserves the right to change or amend the terms of its incentive plans
at any time or discontinue them in their entirety as the Company determines in
its sole and absolute discretion.
5.
Withholding. All forms of compensation paid to you as an employee of the Company
shall be less all applicable withholdings.



6.
Stock Ownership Guidelines. As a Chief Commercial Officer, you will be required
to comply with Forward Air Corporation's Executive Stock Ownership and Retention
Guidelines applicable to executive officers.



7.
Relocation Expenses. In connection with this offer of employment to you, the
Company will provide relocation assistance, as outlined in further detail in a
separate communication that will be sent to you. The Company uses a third-party
provider that will initiate all relocation benefits. By signing this offer
letter, you authorize the Company to provide your contact information to the
third-party relocation company and their approved partners/lenders. You agree
that, in the event you voluntarily terminate your employment with the Company
during the first year following the effective date of your employment (your
Start Date), you will repay the Company one hundred percent (100%) of all
relocation expenses paid by the Company, or reimbursed to you by the Company,
within ninety (90) days of your termination date. You further agree that in the
event you voluntarily terminate your employment with the Company during the
second year following your Start Date, you will repay the Company fifty percent
(50%) of all relocation expenses paid by the Company, or reimbursed to you by
the Company, within ninety (90) days of your termination date.



8.
Mobile Phone Expenses. In connection with your employment, we are offering
reimbursement of certain mobile phone expenses, including reimbursement of the
cost of monthly mobile phone service on terms set forth in the Company’s
Business Expense Reimbursement Policy.



9.
Vacation, Company-paid Holidays and Other Benefits. The Company provides a
competitive benefits package for its eligible full- and part-time employees. You
will be eligible to participate in the employee benefit plans and programs
generally available to the Company's employees, including group medical, dental,
vision and life insurance, disability benefits, Employee Stock Purchase Plan,
401(k) plan, Flexible Spending Plan (Healthcare Reimbursement Account and/or
Dependent Care Reimbursement Account), all in accordance with and subject to the
eligibility and other terms and conditions of such plans and programs. You will
be entitled to 3 weeks of paid vacation annually, and the Company currently
provides eligible employees with designated company paid holidays each year.
Please note that regarding health/medical insurance, Forward Air Corporation’s
present policy is to provide an option for dependent coverage at an additional
charge, if you should require such coverage. You will have to affirmatively
elect dependent coverage if you desire it. Also, please note that if your spouse
is employed and has medical insurance coverage available through her/his
employer, he/she will be required to elect that coverage as Primary Coverage.
The Company reserves the right to amend, modify or terminate any of its benefit
plans or programs at any time and for any reason.



10.
Duties. In your new position, you will perform duties and responsibilities that
are commensurate with your position and such other duties as may be assigned to
you from time to time, including, among other things, developing and leading a
world-class commercial organization with ownership of sales, business
development, marketing, and commercial strategy for the entire company;
executing an analytics-driven and customer-centric commercial strategy that
drives measurable business results; identifying and developing sales and
marketing strategies, strategic alliances, new and existing client relationships
and market-driven initiatives/solutions for customers and the






--------------------------------------------------------------------------------





organization. You agree to devote your full business time, attention and best
efforts to the performance of your duties and to the furtherance of the
Company's interests.


11.
Start Date. Subject to satisfaction of all of the conditions described in this
letter, your start date is scheduled for August 31, 2020, or such other date
mutually agreed upon by you and the Company.



12.
Section 409A. This offer letter is intended to comply with, or otherwise be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and any regulations and Treasury guidance promulgated thereunder
("Section 409A"). The Company shall undertake to administer, interpret, and
construe this offer letter in a manner that does not result in the imposition on
you of any additional tax, penalty, or interest under Section 409A. For purposes
of Section 409A, each installment payment provided under this offer letter shall
be treated as a separate payment. Any payments to be made under this offer
letter upon a termination of employment shall only be made upon a "separation
from service" under Section 409A. The Company and you agree that they will
execute any and all amendments to this offer letter under applicable law as they
mutually agree in good faith may be necessary to ensure compliance with the
distribution provisions of Section 409A or as otherwise needed to ensure that
this offer letter complies with Section 409A. With respect to any reimbursement
of expenses of, or any provision of in-kind benefits to, you, as specified under
this offer letter, such reimbursement of expenses or provision of in-kind
benefits shall be subject to the following conditions: (1) the expenses eligible
for reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code; (2) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing or any provision in this offer letter, the Company
makes no representations or guarantees of any particular tax effect to you under
this offer letter and in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by you on account of Section 409A.



Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute "deferred compensation", (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)), and you are
determined to be a "specified employee" as defined in Section 409A(a)(2)(B)(i)
of the Code, then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of your termination
date (the "Specified Employee Payment Date") or, if earlier, on the date of your
death. The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date shall be paid to you in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.
13.
Recoupment Policy. Any amounts payable hereunder are subject to any policy
(whether currently in existence or later adopted or amended) established by the
Company providing for clawback or recovery of amounts that were paid to you. The
Company will make any determination for clawback or recovery in its sole
discretion and in accordance with any applicable law or regulation.



14.
Code of Ethics. The Company is committed to creating a positive work environment
and conducting business ethically. As an employee of the Company, you will be
expected to abide by the Company’s policies and procedures including, but not
limited to, the Company’s Code of Business Conduct and Code of Ethics. We
request that you review, sign and bring with you on your employment start date,
the enclosed Code of Ethics Acknowledgment Form.






--------------------------------------------------------------------------------







15.
Representations. As a condition to, and in consideration of, your employment
with the Company, you represent that you:



a.
are not a party to any agreement or understanding, written or oral, which could
prohibit you either from accepting this offer or performing all of your
anticipated duties and obligations;



b.
will comply with any and all notice provisions of any agreement that you have
with your current employer;



c.
understand and acknowledge that the Company respects the confidential
information, proprietary information and trade secrets of other entities and
therefore, does not want, and will not willingly use, any confidential
information, proprietary information, or trade secrets that are the property of
a third party; and



d.
do not possess any document or electronically stored information that is not
lawfully publically available related to your current employer’s sales,
financial, customer, or potential confidential business information regardless
of whether such information was ever: (i) in your possession as a hard copy
document; (ii) on a computer; (iii) on a iPhone, iPad, PDA or cell phone; or
(iv) on an external hard drive, thumb drive, or any other piece of external
media that permits the storage of electronic or hard copy information.



16.
Directions Regarding Confidential Information. The Company hereby directs you
to:



a.
not disclose to the Company any confidential information, proprietary
information, or trade secrets of other entities, including any entity for which
you currently are employed or have been formerly employed; and



b.
neither bring on the premises of, provide to, nor use for the benefit of the
Company, copies of any documents, electronic media or tangible items that
contain or refer to information that could be claimed to contain confidential
information, proprietary information, or trade secrets belonging to any other
party, including your current employer or any former employers.



17.
At-will Employment. Your employment with the Company will be for no specific
period of time. Rather, your employment will be at-will, meaning that you or the
Company may terminate the employment relationship at any time, with or without
cause, and with or without notice and for any reason or no particular reason.
Although your compensation and benefits may change from time to time, the
at-will nature of your employment may only be changed by an express written
agreement signed by an authorized officer of the Company.



18.
Severance. The Company maintains the Executive Severance Plan for those
executive officers selected by the Compensation Committee of the Board for the
purpose of encouraging and motivating said executive officers to devote their
full attention to the performance of their assigned duties without the
distraction or concerns regarding their involuntary termination of employment.
The provisions of the plan are set forth in the Executive Severance Plan and
your Participation and Restrictive Covenants Agreement and will be the same as
those terms currently in effect for other executive officers of the Company
participating in the Executive Severance Plan. A copy of the Executive Severance
Plan and the Participation and Restrictive Covenants Agreement has been provided
to you.








--------------------------------------------------------------------------------





19.
Contingent Offer. This offer is contingent upon:



a.
Verification of your right to work in the United States, as demonstrated by your
completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of your Start Date. For your convenience, a copy
of the I-9 Form's List of Acceptable Documents is enclosed for your review.
Please bring appropriate documentation for the completion of your new hire
forms, including proof that you are presently eligible to work in the United
States for I-9 purposes. Failure to provide appropriate documentation within 3
days of hire will result in immediate termination of employment in accordance
with the terms of the Immigration Reform and Control Act.



b.
Satisfactory completion of a background investigation and drug screen, for which
the required notice and consent forms are attached to this letter.



This offer will be withdrawn if any of the above conditions are not satisfied.


If the foregoing is agreeable, please initial each page of this letter in the
lower right-hand corner, execute the last page and return a copy of this letter,
which will serve as our understanding of the terms of your employment with the
Company. We are excited at the prospect of you joining our team, and we look
forward to the contributions you will make to Forward Air and to the
professional and personal opportunities we will be able to provide to you.


Sincerely yours,
/s/ Tom Schmitt


Tom Schmitt


[Continued on Next Page]







--------------------------------------------------------------------------------





I have read and understood and I accept all the terms of the offer of employment
as set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.
This offer shall remain open until July 29, 2020. Any acceptance postmarked
after this date will be considered invalid.


Agreed to this 23rd day of July, 2020.
/s/ Scott E. Schara







